                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                       GREAT FALLS MONTANA

 UNITED STATES OF AMERICA,                      Case No. CR 16-82-GF-BMM

                Plaintiff,
                                                           ORDER
 vs.

 LONNIE HEADDRESS, JR.

               Defendant.

       Before the Court is Defendant Lonnie Headdress, Jr.’s, Motion for

Miscellaneous Relief. (Doc. 48.) Accordingly,

       IT IS HEREBY ORDERED that Defendant’s Motion for Miscellaneous

Relief is DENIED WITHOUT PREJUDICE. Defendant is free to refile his motion

if the lockdown of residents at Ignatia’s House, where Defendant resides persists for

more than two weeks from the date of this Order.

       DATED this 2nd day of April, 2020.




                                         1
